Opinion by
Mr. Justice Roberts,
Appellant was convicted of first degree murder in a trial by jury, during which he was represented by appointed counsel, and sentenced to life imprisonment. He presently seeks to impeach that conviction on the ground, inter alia, that a constitutionally tainted confession, alleged to have been obtained in the absence of counsel and as the result of coercion, was admitted into evidence. We find no merit in appellant’s complaint.
In Johnson v. New Jersey, 384 U.S. 719, 86 S. Ct. 1772 (1966), the Supreme Court of the United States held that the directions contained in Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758 (1964), and Miranda v. Arizona, 383 U.S. 436, 86 S. Ct. 1602 (1966), respecting the right to counsel at the pretrial stage of criminal proceedings are not to be given retro*198spective application.1 Appellant’s trial having occurred prior to the decision in Escobedo, he may not predicate a claim to relief in reliance on that decision or the decision in Miranda v. Arizona, supra.
Accordingly, appellant had no absolute right to the assistance of counsel immediately upon his apprehension and arrest. Crooker v. California, 357 U.S. 433, 78 S. Ct. 1287 (1958); Cicenia v. La Gay, 357 U.S. 504, 78 S. Ct. 1297 (1958); Commonwealth ex rel. Mulenaux v. Myers, 421 Pa. 61, 217 A. 2d 730 (1966).2 As we have previously stated, “the absence of counsel at appellant’s interrogation following his arrest may not be deemed violative of his Fourteenth Amendment rights unless he was ‘so prejudiced thereby as to infect his subsequent trial with an absence of “that fundamental fairness essential to the very concept of justice.” ’ ” Commonwealth ex rel. Mullenaux v. Myers, supra at 65, 217 A. 2d at 732 (Citations omitted). The present record does not suggest or support the conclusion of such prejudice. Cf. Commonwealth ex rel. Mullenaux v. Myers, supra.
Finally, with respect to appellant’s challenge on the ground of coercion, the record reveals that no ob*199jection was interposed to the admission of the confession at trial. Under the previous rulings of this Court, the failure to interpose a contemporaneous objection, in the absence of extraordinary circumstances, precludes a subsequent attack predicated on the admission of an allegedly tainted confession. Commonwealth ex rel. Mullenaux v. Myers, 421 Pa. 61, 63, 217 A. 2d 730, 731 (1966), and cases cited therein. We find nothing in the record of this case which would justify a departure from the contemporaneous objection rule to permit the present challenge. The record amply supports the conclusion that no injustice will result by precluding the present attack.
We have considered the other contentions advanced by appellant and find them without merit.
Order affirmed.
Mr. Justice Cohen took no part in the consideration or decision of this case.

 Accord, Negri v. Commonwealth, 419 Pa. 117, 213 A. 2d 670 (1965).


 Although the Supreme Court of the United States held in Miranda v. Arizona, 384 U.S. 436, 479 n.48, 86 S. Ct. 1602, 1630 n.48 (1966), that “Crooker v. California, 357 U.S. 433 (1958) and Cicenia v. LaGay, 357 U.S. 504 (1958) are not to be followed,” that same Court subsequently held that the principles set forth in Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758 (1964), and Miranda are not entitled to retrospective application. Johnson v. New Jersey, 384 U.S. 719, 86 S. Ct. 1772 (1966).
Thus, in the instant case, in which trial was commenced prior to the decision in Escobedo on June 22, 1964, the standard for determining the admissibility of a confession challenged solely on the ground of denial of counsel during custodial police interrogation remains as set forth in Crooker v. California, supra, and Cicenia v. LaGay, supra. See Johnson v. New Jersey, supra; Miranda v. Arizona, supra.